Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 1, 2010 (the
“Effective Date”), is entered into by and between AmStem Corporation (the
“Company”), and DWIGHT C. BRUNOEHLER, a resident of Maitland, Florida (the
“Executive”).

WHEREAS, the Company desires to engage the services of the Executive and the
Executive desires to be employed by the Company; and

WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be substantially available to the Company, and that the
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

Section 1. Employment and Position. Subject to the provisions of Section 2
hereof, the Company hereby employs the Executive as the President of AmStem
Corporation, and the Executive hereby accepts such employment, under and subject
to the terms and conditions hereinafter set forth. The Executive will report
directly to the board of AmStem Corporation. The Executive acknowledges that
based on mutual agreement between the Board of AmStem Corporation and the
Executive, his role might change in the course of this contract. This change in
role, however, shall not change the compensation or overall terms of this
agreement except as agreed in writing by both parties in this Contract.

Section 2. Term. The term of the Executive’s employment under this Agreement
shall begin on the Effective Date and, unless sooner terminated as provided in
Section 12 hereof, shall conclude on the second (2nd) anniversary of the
Effective Date (the “Initial Term”). This Agreement shall be renewed
automatically for additional consecutive one (1) year periods (each, a “Renewal
Term”) unless either party shall provide written notice to the other party not
less than ninety (90) days prior to the end of the Initial Term or any Renewal
Term that it or he does not wish to renew this Agreement. The Initial Term and
any Renewal Term are sometimes collectively referred to herein as the “Term”.

Section 3. Duties. The Executive shall perform services in a managerial capacity
in a manner consistent with the Executive’s position as President, subject to
the general supervision of the Board of Directors of the Company (the “Board”).
These duties include, but are limited to, promotion and sales of the company’s
products,



--------------------------------------------------------------------------------

managing the day to day business of the company and perform special engagements
as given by the Board. The Executive hereby agrees to devote his full business
time and best efforts to the faithful performance of such duties and to the
promotion and forwarding of the business and affairs of the Company for the
Term; provided that the Executive may participate in business ventures that are
not competitive with the Company (the “Business Ventures”), as long as it does
not interfere with the timely completion of the duties of the Executive.

Section 4. Compensation.

(a) In consideration of the services rendered by the Executive pursuant to this
Agreement, the Company shall pay the Executive a base salary (the “Base Salary”)
equal to Two Hundred Fifty Thousand Dollars ($250,000.00) for the first twelve
(12) months of the Term, and Two Hundred Seventy-Five Thousand Dollars
($275,000.00) for each subsequent twelve (12) month period during the Term. The
Base Salary shall be paid in such installments and at such times as the Company
pays its regularly salaried employees, and shall be subject to all applicable
withholdings for taxes and similar deductions. The Board will review from time
to time the Base Salary payable to the Executive hereunder and may, in its sole
discretion, increase but not decrease, the Executive’s Base Salary.

(b) The Company may pay the Executive an annual cash bonus (the “Annual Bonus”)
of up to one hundred percent (100%) of the Base Salary for each calendar year of
service completed by the Executive within the Term (on a pro rata basis for any
partial year), calculated in accordance with and based on performance targets
established by the Board by reference to the budget approved from time to time
by the Board for the Company for such year, and payable within thirty (30) days
of the end of such year.

Section 5. Paid Vacation. The Executive shall be entitled to four (4) weeks paid
vacation per calendar year, such vacation to extend for such periods and to be
taken at such times as shall be reasonably requested by the Executive. Any
vacation time not taken by the Executive during any calendar year may, at the
option of the Executive, be carried forward by the Executive to the next year
with a maximum of one (1) week. In addition, the Executive will be paid for any
accrued but unused vacation days following his termination of employment with
the Company for any reason.

 

2



--------------------------------------------------------------------------------

Section 6. Employee Benefit Plans. During the Term, the Executive shall be
entitled to participate in any employee welfare benefit plans, practices,
policies and programs as provided by the Company for all executives of the
Company (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs), at no cost to the Executive. In
addition, in connection with any health plans maintained by the Company
(including, without limitation, major medical, dental, and vision plans), the
Company shall pay one hundred percent (100%) of the cost of the premiums
covering the Executive and the Executive’s spouse and dependents. During the
time at which no group health insurance is provided for the Executive, the
Company will pay the Executive Seven Hundred Fifty Dollars ($750.00) per month
as described in Section 8 until health insurance is provided, however the
Company is under no obligation to obtain health insurance for the executive.

Section 7. Reimbursement of Expenses; Travel. The Company shall reimburse the
Executive for all reasonable and necessary expenses actually incurred by the
Executive in connection with the business affairs of the Company and the
performance of his duties hereunder, upon presentation of proper receipts or
other proof of expenditures. The Executive is expected to travel at business
class or better when it is reasonable and within approved budget. Executives’
spouse is allowed to travel with the executive at Company’s expense when an
event requires it or it is deemed by the Company to be helpful to a business
situation for the company.

Section 8. Expenses; Other Perquisites. The Company will pay the Executive an
unaccountable monthly stipend to cover the Executive’s expenses in the amount of
One Thousand Five Hundred Dollars ($1,500.00) per month to cover personal /
business expenses such as car, phone, etc. This amount will be taxable.
Reasonable and specific business expenses will be reimbursed by the Company. In
addition, the Executive shall be entitled to receive (in addition to the
benefits described above) all other perquisites and fringe benefits appertaining
to his position in accordance with any practice established by the Board. While
the Company does not offer health benefits, the Company will pay an additional
Seven Hundred Fifty Dollars ($750.00) per month.

Section 9. This section is intentionally left blank

Section 10. Stock Issuances and Options.

(a) As of the date of the signing of this Agreement, the Company will grant the
Executive a cashless option to purchase 3,000,000 common stock shares of AmStem
Corporation at a closing price of the quoted market value of that day (fair
market value), that will be exercisable for a period of five years. The options
will vest over a two year period (1,000,000 upon execution of the Agreement and
1,000,000 after nine months of employment and the remaining after one year and
nine months of employment). In the event of the Executive’s termination by the
Company, for reason other than cause, death or disability as defined in
Section 11 of this Agreement, all remaining unvested options will be vested as
of the date of the termination.

 

3



--------------------------------------------------------------------------------

(b) The company intends to have an incentive plan for its senior executives. The
Executive will be entitled to participate in such a plan when it becomes
available.

Section 11. Termination. This Agreement shall be terminated at the end of the
Term, or earlier as follows:

(a) This Agreement shall terminate upon the death of the Executive.

(b) This Agreement may be terminated by the Company in the event of any physical
or mental disability of the Executive rendering the Executive unable to perform
his duties hereunder for a continuous period of at least one hundred twenty
(120) days, and the further determination that the disability is permanent with
regard to the Executive’s ability to return to work in his full capacity
(“Disability”). Any determination of Disability shall be made by the Board in
consultation with a qualified physician or physicians selected by the Board and
reasonably acceptable to the Executive.

(c) The employment of the Executive may be terminated by the Company for Cause
(as defined below) at any time, effective upon written notice to the Executive.
For purposes hereof, the term “Cause” shall mean that the Board has determined
that any one or more of the following has occurred:

(i) The Executive shall have been, after the date hereof, convicted of, or shall
have pleaded guilty or nolo contendere to, any felony;

(ii) The Executive shall have willfully failed or refused to carry out the
reasonable and lawful instructions of the Board (other than as a result of
illness or disability) concerning duties or actions consistent with the
Executive’s position as Chief Executive Officer, and such failure or refusal
shall have continued for a period of thirty (30) days following written notice
from the Board; or

(iii) the Executive shall have breached any material provision of Section 13 or
14 hereof, and thereafter fails to cure such breach within thirty (30) days
following written notice from the Board.

(d) The Company may terminate the Executive’s employment at any time without
Cause effective upon at least a sixty (60) days’ prior written notice to the
Executive. For the avoidance of doubt, any termination of the Executive’s
employment upon a Change of Control, or at any time thereafter without Cause,
shall be deemed termination of the Executive’s employment without Cause. A
“Change of

 

4



--------------------------------------------------------------------------------

Control” shall be deemed to have occurred if (i) there is a sale of all or
substantially all of the assets of the Company, (ii) the current shareholders of
the Company sell in a single transaction or a series of related transactions,
more than sixty-five percent (65%) of the shares of the Company’s shares owned
by such shareholders on the date hereof (including any shares issued as a
dividend on or otherwise in respect of such stock), (iii) there is a merger,
consolidation or similar reorganization or transaction involving the Company,
immediately following which, the current shareholders of the Company fail to own
at least sixty-five percent (65%) of the voting power of the successor entity,
(iv) there is complete liquidation or dissolution of the Company, or (v) there
is an IPO. Notwithstanding the foregoing, on and after the IPO, a “Change of
Control” shall mean (i) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of (A) the Company, (B) the surviving entity in any
reorganization, merger or consolidation involving the Company, or (C) the
successor of the Company by way of acquisition of all or substantially all of
the Company’s assets (any such entity referred to herein as (the “Corporation”))
where such acquisition causes such Person to own forty-five percent (45%) or
more of the combined voting power of the then outstanding voting securities of
the Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection, the following acquisitions shall not be deemed to
result in a Change of Control: (A) any acquisition of stock directly from the
Company, (B) any acquisition of stock by the Company, or (C) any acquisition of
stock by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company; provided, further,
that if any Person’s beneficial ownership of the Outstanding Corporation Voting
Securities reaches or exceeds forty-five percent (45%) as a result of a
transaction described in clause (A) or (B) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company
(other than as a stock dividend or upon a stock split), such subsequent
acquisition shall be treated as a Change of Control; or (ii) approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

(e) The Executive may terminate this Agreement effective upon written notice to
the Company for Good Reason. Such notice must provide a detailed explanation of
the Good Reason. For purposes of this Section, the term “Good Reason” shall
mean: (i) the assignment to the Executive of any duties inconsistent in any
substantial respect with the Executive’s position, authority or responsibilities
as contemplated by Section 1 or 3 of this Agreement or any duties which are
illegal or unethical, or any diminution of any of the Executive’s significant
duties; (ii) any material reduction in any of the benefits described in this
Agreement; (iii) other material breach of this Agreement by the Company; or
(iv) the occurrence of a Change of Control.

 

5



--------------------------------------------------------------------------------

(f) The Executive may terminate this Agreement without Good Reason at any time
effective upon at least a sixty (60) days’ prior written notice to the Company.

Section 12. Termination Payments and Benefits.

(a) In the event that this Agreement is terminated due to the death of the
Executive, the Company shall pay to the Executive’s designated beneficiary or,
if no beneficiary has been designated by the Executive, to his spouse if he is
married at the time of his death, or if the Executive is not married at such
time, to his estate (i) any Base Salary earned but unpaid through the date of
his death, reimbursement for any and all monies advanced in connection with the
Executive’s employment for expenses incurred by the Executive through the date
of his death, and all other payments and benefits to which the Executive may be
entitled under the terms of any applicable compensation arrangement or benefit
plan or program of the Company, including, without limitation, any earned and
accrued, but unused vacation pay (collectively, “Accrued Benefits”); and (ii) at
the times the Company pays its employees bonuses in accordance with its general
payroll policies, an amount equal to that portion of the Annual Bonus which but
for his death would have been earned by the Executive during the year of his
death (pro-rated based on a formula, the denominator of which shall be 365 and
the numerator of which shall be the number of days during the calendar year of
his death during which the Executive was employed by the Company).

(b) In the event that this Agreement is terminated due to the Disability of the
Executive, the Company shall pay to the Executive (i) Accrued Benefits; (ii) at
the times the Company pays its employees bonuses in accordance with its general
payroll policies, an amount equal to that portion of the Annual Bonus which but
for his Disability would have been earned by the Executive during the year of
his Disability (pro-rated based on a formula, the denominator of which shall be
365 and the numerator of which shall be the number of days during the calendar
year of his Disability during which the Executive was employed by the Company);
and (iv) disability pay equal to the Executive’s then current monthly Base
Salary, payable in accordance with the Company’s regular pay schedule, for six
(6) months from the date of termination of his employment; provided, however,
that the payments by the Company under subsection (iv) shall be reduced by the
amount of any disability insurance payments made to the Executive pursuant to
insurance, if any, provided under Section 6 above.

(c) Upon any termination of this Agreement either (i) by the Executive without
Good Reason, (ii) by the Company for Cause as provided in Section 11 hereof, all
payments, salary and other benefits hereunder shall cease at the effective date
of termination, subject to the Executive’s rights under COBRA. Notwithstanding
the foregoing, the Executive shall be entitled to receive from the Company his
Accrued Benefits.

 

6



--------------------------------------------------------------------------------

(d) In the event that this Agreement is terminated by the Company without Cause,
or by the Executive for Good Reason, the Company shall pay to the Executive
(i) his Accrued Benefits; (ii) at the times the Company pays its employees
bonuses in accordance with its general payroll policies, an amount equal to that
portion of the Annual Bonus which but for the termination of his employment
would have been earned by the Executive during the year of his termination
(pro-rated based on a formula, the denominator of which shall be 365 and the
numerator of which shall be the number of days during the year of the
termination of his employment during which the Executive was employed by the
Company); and (iv) severance pay equal to the Executive’s then current monthly
Base Salary, payable in accordance with the Company’s regular pay schedule, for
lesser of twelve (12) months from the date of termination of his employment or
the end of the contract; it being understood and agreed that such payments by
the Company shall not be reduced by the amount of any salary the Executive
receives from any other work, including any employment, during such period. In
addition, the Executive shall continue to be covered, upon the same terms and
conditions as described hereinabove, by the same or equivalent medical, dental,
and life insurance coverages as in effect for the Executive immediately prior to
the termination of his employment, until the earlier of (A) the expiration of
the period for which he receives severance pay pursuant to clause (ii) above or
(B) the date the Executive has commenced new employment and has thereby become
eligible for comparable benefits, subject to the Executive’s rights under COBRA.
The Company shall pay the cost of the Executive’s COBRA premiums, to the extent
the Executive elects COBRA continuation coverage.

(e) Accrued Benefits. Notwithstanding anything contained herein to the contrary,
all Accrued Benefits to which the Executive (or his estate or beneficiary) is
entitled shall be payable in cash promptly upon termination of his employment,
except as otherwise specifically provided herein or under the terms of any
applicable policy, plan or program.

(f) The provisions of this Section shall survive any termination of this
Agreement.

Section 13. Proprietary Information.

(a) In the course of service to the Company, the Executive will have access to
confidential specifications, know-how, strategic or technical data, marketing
research data, product research and development data, manufacturing techniques,
confidential customer lists, sources of supply and trade secrets, all of which
are confidential and may be proprietary and are owned or used by the Company, or
any of its subsidiaries or affiliates (collectively, the “Proprietary
Information”). Proprietary Information shall not include any records, data and
information which (A) is publicly

 

7



--------------------------------------------------------------------------------

known through no wrongful act of the Executive, (B) becomes known to the
Executive, through no wrongful act of the Executive, by disclosure from a third
party under no obligation or duty of secrecy with respect to such information
(excluding any consultant, agent, representative, vendor, customer or other
person with a contractual or business relationship with the Company), (C) the
Executive has received express written authorization from the Board to release,
or (D) is required to be released by law or by court or administrative order, so
long as the Company is given notice thereof and a reasonable opportunity to take
appropriate steps to maintain the confidentiality thereof.

(b) The Executive shall not, during the Term or at any time thereafter,
(a) disclose any Proprietary Information to any person other than the Company or
employees, officers and directors thereof, or (b) use any Proprietary
Information for his own benefit or for the benefit of any person or entity other
than the Company and its affiliates. At the termination of his employment, the
Executive shall deliver to the Company all notes, letters, documents and records
which may contain Proprietary Information which are then in his possession or
control.

Section 14. Restrictions on Activities of the Executive.

(a) During the Term and for the Restricted Period (as defined below), the
Executive will not engage or participate in, directly or indirectly, as
principal, agent, employee, employer, consultant, investor or partner, or assist
in the management of, or provide advisory or other services to, or own any stock
or any other ownership interest in, or make any financial investment in, any
business which is competitive with the Company; provided that the ownership of
not more than five percent (5%) of the outstanding securities of any class
listed on an exchange or regularly traded in the over-the-counter market shall
not constitute a violation of the provisions of this Section 14. For the
avoidance of doubt, it is understood and agreed that Executive’s participation
in, or involvement with, the Business Ventures in any capacity shall not be
deemed to violate the provisions of this Section 14.

(b) During the Term and for the Restricted Period, the Executive will not
solicit, or attempt to solicit, any officer, director, consultant or executive
of the Company to leave his or her engagement with the Company, nor will he call
upon, solicit, divert or attempt to solicit or divert from the Company any of
its customers or suppliers of whose names he was aware during the Term;
provided, however, that nothing in this Section 14 shall be deemed to prohibit
the Executive from calling upon or soliciting a customer or supplier during the
Restricted Period if such action relates solely to a Business Venture or a
business which is not competitive with the Company; and provided, further, that
nothing in this Section 14 shall be deemed to prohibit the Executive from
(i) soliciting or hiring any employee of the Company, if such employee is a
member of the Executive’s family; or (ii) placing advertisements in newspapers,
on the Internet, or in the media of general circulation advertising employment
opportunities, and hiring persons who respond to such advertisements, provided
that they were not otherwise solicited by the Executive in violation of this
Section 14.

 

8



--------------------------------------------------------------------------------

(c) For purposes of this Section 14, the Restricted Period shall mean a period
of twelve (12) consecutive months after the termination of the Executive’s
employment hereunder.

Section 15. Remedies. It is specifically understood and agreed that any breach
of the provisions of Sections 13 and 14 of this Agreement is likely to result in
irreparable injury to the Company and that the remedy at law alone will be an
inadequate remedy for such breach, and that in addition to any other remedy it
may have, the Company shall be entitled to enforce the specific performance of
this Agreement by the Executive and to seek both temporary and permanent
injunctive relief (to the extent permitted by law) without bond and without
liability should such relief be denied, modified or violated.

Section 16. Severable Provisions. The provisions of this Agreement are severable
and the invalidity of any one or more provisions shall not affect the validity
of any other provision. In the event that a court of competent jurisdiction
shall determine that any provision of this Agreement or the application thereof
is unenforceable in whole or in part because of the duration or scope thereof,
the parties hereto agree that said court in making such determination shall have
the power to reduce the duration and scope of such provision to the extent
necessary to make it enforceable, and that the Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.

Section 17. Notices. All notices hereunder, to be effective, shall be in writing
and shall be delivered by hand or mailed by certified mail, postage and fees
prepaid, as follows:

 

If to the Company:    AMSTEM CORPORATION    13406 Racetrack Road #233    Tampa,
FL 33626    Facsimile No.: 866-924-0751    Attention: Andrew Norstrud If to the
Executive:    Dwight C. Brunoehler    150 Nottoway Trail    Maitland, FL 32751
   Facsimile No.: 407-539-1779

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 17.

Section 18. Assignment and Transfer. The provisions of this Agreement shall be
binding on and shall inure to the benefit of the Executive and the Company, and
the Company’s successors in interest. Except as otherwise provided herein, this
Agreement

 

9



--------------------------------------------------------------------------------

shall not be terminated by the merger or consolidation of the Company with any
corporate or other entity or by the transfer of all or substantially all of the
assets of the Company to any other person, corporation, firm or entity. All
rights of the Executive under this Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries.

Section 19. Indemnification. The Company shall, to the fullest extent permitted
by applicable law as then in effect and by the Certificate/Articles of
Incorporation of the Company, indemnify and hold harmless the Executive (and his
heirs, executors and administrators) in the event he is or was involved in any
manner (including, without limitation, as a party or a witness) or is threatened
to be made so involved in any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding (each, a “Proceeding”), whether of a civil, criminal, administrative
or investigative nature, by reason of the fact that he is or was a director or
officer of the Company, or by reason of the fact that he is or was serving any
other entity at the request of the Company in any capacity, against any and all
Expenses (as defined below). Such indemnification shall be made irrespective of
whether the Executive is serving in such capacity at the time any Expense is
incurred for which indemnification, reimbursement, or advancement of Expenses
can be provided under this Agreement. The obligations of the Company pursuant to
this Section shall survive the termination of this Agreement. As used herein,
the term “Expense” shall include all expenses actually and reasonably incurred
by the Executive (or his heirs, executors and administrators) in connection with
a Proceeding, including, without limitation, judgments, fines, amounts paid in
settlement, reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding.

Section 20. General Provisions.

(a) The failure of either party to exercise any power given it or him hereunder
or to insist upon strict compliance with the terms of this Agreement shall not
constitute a waiver of that party’s right to later demand strict compliance with
the terms hereof. Waiver by a party of any particular default by the other shall
not affect or impair the rights with respect to any subsequent defaults of the
same or of a different kind, nor shall any delay or omission by a party to
exercise any rights arising from any default affect or impair its right as to
such default or any future default. Further, no custom or course of dealings of
the parties at variance with the terms hereof shall constitute a waiver of that
party’s right to demand later compliance.

 

10



--------------------------------------------------------------------------------

(b) The rights and obligations of the Company hereunder shall inure to the
benefit and be binding upon the successors and assigns of the Company. This
Agreement may not be assigned by the Executive.

(c) In connection with any litigation arising out of the transaction or the
relationship of the parties evidenced by this Agreement, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, paralegals’ fees, and
costs, including, without limitation, fees and costs incurred at or before
trial, upon the appeal of any lower court decision and in any bankruptcy or
reorganization proceeding.

(d) The laws of the State of Florida shall govern the validity, enforcement and
interpretation of this Agreement, without giving effect to any choice or
conflict of law provision or rule. Jurisdiction and venue of such action shall
lie exclusively within the courts of Florida located in Hillsborough County,
Florida, and the parties specifically waive any other jurisdiction and venue

(e) No prior or present negotiations, correspondence, agreements or
representations shall be binding upon the Company or the Executive unless
included in this Agreement. No modification or change in this Agreement shall be
valid or binding upon the parties unless in writing and executed by the party to
be bound thereby.

(f) As used in this Agreement, the masculine, feminine, or neuter gender and the
singular or plural numbers shall each be deemed to include the other whenever
the context so indicates. The captions are for convenience only and not intended
to describe fully or define the provision of the portions of the Agreement to
which they pertain.

(g) This Agreement may be executed in any number of counterparts, each of which
shall be considered to be all original but all of which together shall
constitute one and the same instrument.

(h) This Agreement shall not be construed more strictly against one party than
against the other merely by virtue of the fact that it or he may have been
prepared by counsel for one of the parties, it being recognized that both
parties have contributed substantially and materially to the preparation hereof.

(i) This Agreement constitutes the entire understanding between the parties
hereto with regard to the subject matter hereof, superseding all prior written
or oral understandings and agreements between the parties and the terms and
conditions set forth in any employee handbooks, policies or procedures.

(j) This Agreement may not be amended or revised except by a writing signed by
both parties.

 

11



--------------------------------------------------------------------------------

(k) The Company and the Executive hereby knowingly, irrevocably, voluntarily and
intentionally waive any rights to a trial by jury in respect of any action,
proceeding or counterclaim based on this Agreement or arising out of, under, or
in connection with this Agreement or any document or instrument executed in
connection with this Agreement, or any course of conduct, course of dealing,
statement (whether verbal or written) or action of any party hereto with respect
to the relationship between the Company and the Executive. This provision is a
material inducement for the Executive and the Company entering into this
Agreement.

[Remainder of page left intentionally blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.

 

AMSTEM Corporation.    By:  

 

     

Name:  

 

   David L. Stark   

 

   Title:  

 

   President   

 

  

Dwight C. Brunoehler

 

     

 

13